Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, Westchester County (Rosato, J.), imposed March 9, 1989, the sentence being an indeterminate term of imprisonment of one to three years and restitution in the principal sum of $6,000 less any insurance payments recovered by the victim, upon his conviction of criminal possession of stolen property in the third degree, upon his plea of guilty.
Ordered that the sentence is modified, on the law and as a matter of discretion in the interest of justice, by deleting the provisions thereof concerning restitution; as so modified, the sentence is affirmed, and the matter is remitted to the Supreme Court, Westchester County, for a hearing and a new determination concerning the proper amount of restitution.
The record submitted to this court contains insufficient information regarding the manner in which the court ascertained the amount of restitution to be paid by the defendant. Accordingly the matter is remitted to the Supreme Court so that a hearing may be held to determine this issue (see, People v Kade, 153 AD2d 907; People v Walker, 140 AD2d 655; see also, People v Andrea, 141 AD2d 740, 743). Thompson, J. P., Brown, Balletta and Miller, JJ., concur.